DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s election filed on 3/22/21.

Election/Restrictions
Applicant’s election without traverse of Species 1 (figs 2-4) in the reply filed on March 22, 2021 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the interaction of elements as claimed in claim 1 and the wrap spring as claimed in claim 13 (see 112 2nd paragraph rejection below), must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 Line 9, change “the locking direction” to –a locking direction-.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-8, 11-17 and 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires the following:

    PNG
    media_image1.png
    584
    1388
    media_image1.png
    Greyscale

At the instant, the limitation is indefinite since the claim implies that the planetary gearing has also 1st, 2nd and 3rd gearing elements, aside from the sun, ring and planet gears already claimed. 
The claim is required to define the limitations as described in the specification. The specification recites the following: 

    PNG
    media_image2.png
    942
    1772
    media_image2.png
    Greyscale

st gearing element 13, the planetary gearing carriage defines the 2nd gearing element 14, and the ring gear defines the third gearing element 15. 
Therefore, in order to continue with the examination, the claim will be interpreted and examined as mentioned before. Correction is required.
Also, after that definition, it is unclear how 1st gearing element 13 is connected or coupled to 2nd gearing element 14. Here are figs 2 and 3 (same for fig 4): 

    PNG
    media_image3.png
    1360
    2436
    media_image3.png
    Greyscale

As shown, there is 2 lines from element 13 (which line is for element 10 and which line for element 13), then element 14 is pointing some structure not even related as to say “connected” or “coupled”. Same as to element 15. In fig 3, there are 3 lines from element 14, none of the structures shows “connected” or “coupled” with element 13.
A broad interpretation will be given. Correction is required (see drawing objection above).

st and 2nd gearing elements. At the instant, it is unclear from the specification and the drawings what is this “drive coupling” claimed. A broad interpretation will be given. Correction is required (see drawing objection above).

Finally, the claim requires a “spring driven” function. However, the claim fails to provide any structure capable of providing a spring driven limitation. Correction is required.

Claim 7 requires the following:

    PNG
    media_image4.png
    132
    637
    media_image4.png
    Greyscale

At the instant, the limitation is indefinite. There is no antecedent of basis for an auxiliary locking operation. 

Claim 13 requires a wrap spring. At the instant, it is unclear what is claimed as the invention here, since the drawings and the specification does not provide a clear explanation. Therefore, in order to continue with the examination, a very broad interpretation will be given. Correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 11-17 and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Application Publication No 20040227357 to Ishihara et al (Ishihara) in view of US Pat No 7,261,013 to Kachouh et al (Kachouh).

    PNG
    media_image5.png
    848
    1616
    media_image5.png
    Greyscale

Ishihara discloses an auxiliary locking drive for a motor vehicle lock comprising a lock latch and a pawl (101, 103).
The auxiliary locking drive provides an auxiliary locking drive train comprising an auxiliary locking drive motor (M) and a planetary gearing which is connected downstream of the auxiliary locking drive motor and that comprises a plurality of gearing elements. The 
The sun gear (20) defines a 1st gearing element operatively coupled to the auxiliary locking drive motor, the planetary gearing carrier (22) defines the 2nd gearing element operatively coupled to the lock latch, and the ring gear (21) defines the third gearing element. 
Wherein, within the scope of an auxiliary locking operation, the lock latch is adjustable in the locking direction thereof by the auxiliary locking drive motor by the second gearing element performing an auxiliary locking adjustment from a starting state.
The drive further comprises a switchable fixing device (201), with which, in order to produce and release a drive coupling between the first gearing element and the second gearing element, the third gearing element of the planetary gearing is fixable and releasable.
The drive further comprises a control arrangement (C) which electrically activates the auxiliary locking drive.
A spring (201d) is provided to interact with the fixing device.

However, Ishihara fails to disclose that the motor will release the fixing device. Ishihara discloses a manual operation through a cable (302).

    PNG
    media_image6.png
    553
    686
    media_image6.png
    Greyscale

Kachouh teaches that it is well known in the art to provide a fixing device (8), for blocking movement of a planetary gearing (7, 7a and 7b), being released by a motor (2).
It would have been obvious to one having ordinary skill at the time the invention was made to provide the arrangement described by Ishihara with the motor operating the fixing device, as taught by Kachouh, in order to simplify the drive by using less members in order to move the fixing device or the use of another elements to move the fixing device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058.  The examiner can normally be reached on M-F 9-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Carlos Lugo/
Primary Examiner
Art Unit 3675



April 12, 2021